Order and judgment unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in failing to grant defendant’s motion for recusal. "The presence of bias or prejudice on the part of a sitting Judge is generally a matter of personal conscience (Casterella v Casterella, 65 AD2d 614, 615, app dsmd 46 NY2d 939) and is, at best, a matter of discretionary disqualification” (Matter of Smith, 84 AD2d 664, 666; see, Judiciary Law § 14). The record does not support defendant’s contention that the court acted improperly.
We have examined defendant’s other contentions and find them also to be without merit. (Appeal from Order and Judgment of Supreme Court, Monroe County, Siracuse, J.— Discovery.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.